Title: To Thomas Jefferson from Abiel Holmes, 15 December 1806
From: Holmes, Abiel
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Cambridge 15 Dec. 1806.
                        
                        I now return to you by mail the American and British Chronicle, which you were so obliging as to lend me; and
                            beg you to accept my very grateful acknowledgments for the loan of it. The expectation of a different conveyance induced
                            me to detain it somewhat longer than I actually wanted it; and I shall much regret it, if the detention has occasioned you
                            the smallest inconvenience. The Memoires d l’Amerique, which you generously offered to loan me, I hope, Sir, have not been
                            forwarded. I have received no account of them.
                        They would probably have come too late for my purpose, by any proper conveyance, after the time when you
                            obligingly offered them; and they are too rare and valuable to be hazarded without the presumption of rendering essential
                            service to the historical concerns of our country.
                        The second volume of American Annals is just out of the press; a copy of which I shall forward to you by
                            the first vessel for Alexandria (to sail in a few days from Boston), and wish it may be worthy your acceptance. 
                  In the
                            mean time, I am, Sir, Your respectful & much obliged humb. Servant
                        
                            A. Holmes.
                        
                    